Exhibit 8.1 SUBSIDIARIES OF GLOBAL SOURCES LTD. Name Jurisdiction of Organization 2B HK Limited Hong Kong ASM Business Services Limited Cayman Islands A.S. Mediaconsult Limited Republic of Cyprus China Media Advertising, Inc. Liberia China Sourcing Fairs FZ-LLC Dubai, United Arab Emirates Earldom Computer Software (Shenzhen) Co., Ltd. People’s Republic of China Earldom Limited British Virgin Islands E-Commerce International Ltd. Bermuda eMedia Asia Ltd. Barbados Equitable Accounting Services Limited Hong Kong Event Marketing Services Limited Hong Kong Export Media Ltd. British Virgin Islands Fertile Valley Pte Ltd Singapore Floro Company Limited Hong Kong Fortune Valley Ltd Mauritius Global Alliance Investment Holdings Limited British Virgin Islands Global Alliance Investment Management Limited British Virgin Islands Global City Properties Limited British Virgin Islands Global Silver Ocean (Shanghai) Limited British Virgin Islands Global Sources Properties Limited Hong Kong Global Sources Properties (Shenzhen) Co., Ltd People’s Republic of China Global Sources Auctions Ltd. Cayman Islands Global Sources Direct Limited British Virgin Islands Global Sources Direct (HK) Limited Hong Kong Name Jurisdiction of Organization Global Sources Direct (Shenzhen) Limited People’s Republic of China Global Sources Investment Holdings Limited British Virgin Islands Global Sources Research Foundation Limited British Virgin Islands Global Sources Technologies Ltd. Bermuda Global Sources USA, Inc. USA – Delaware Hillcrest Services Limited British Virgin Islands Japan Publishing Limited Japan Lazenby Services Limited British Virgin Islands Media Data Systems Pte Ltd Singapore Media Advertising Ltd. Cayman Islands Pine Grove B.V. Netherlands Publishers Representatives Limited Hong Kong Steady Access Resources Limited British Virgin Islands Steady Information Consultant (Shenzhen) Co., Ltd People’s Republic of China Targeted Marketing Promotions Corp. Liberia Trade Magazine Productions Limited Hong Kong Trade Management Software Limited Cayman Islands Trade Management Software (HK) Limited Hong Kong Trade Media Holdings Limited Cayman Islands Trade Media Limited Cayman Islands Trade Point Hong Kong Limited Hong Kong World Executive’s Digest Limited Cayman Islands
